Citation Nr: 1829022	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  13-20 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1985 to March 1988, and again from July 1989 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas. 

 The Veteran testified at a February 2016 video conference hearing before the undersigned Veterans Law Judge.  A complete transcript is included in the claims file.


FINDINGS OF FACT

1.  The probative evidence of record is at least in equipoise as to whether the Veteran's right ear hearing loss was incurred in or caused by his active duty service.

2.  The probative evidence of record is at least in equipoise as to whether the Veteran's tinnitus was incurred in or caused by his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378   (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, 451 F.3d at 1331. The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308   (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., hearing others or ringing in ears; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App 428 (2011).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.   That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253   (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As the Veteran's tinnitus is listed as a chronic disease (organic disease of the nervous system) under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply in this case.  

Further, when a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).

Service Connection for Right Ear Hearing Loss and Tinnitus

The Veteran claims entitlement to service connection for right ear hearing loss and tinnitus.  

A May 2011 VA examination confirms the Veteran does have a diagnosis of hearing loss in his right ear and tinnitus.  A review of the Veteran's service treatment records indicates the Veteran's military occupational specialty required work in and around tanks and helicopters.  In turn, the Board concedes the Veteran experienced unusually high levels of noise exposure during his period of active service. 

In a February 2016 hearing, the Veteran testified that he began to notice his hearing loss prior to exiting the service.  The Veteran also testified that his tinnitus may have begun during his period of active service.  The Veteran's June 1994 report of medical history record confirms a hearing threshold shift at 6000 Hz in the Veteran's left ear.   

In February 2013 the Veteran submitted a private medical opinion detailing the likelihood of a nexus between the Veteran's active duty service and his current hearing loss.  The private physician stated:

[The Veteran] was seen for audiometric assessment on 02/15/2013.  The results of the evaluation revea1ed a borderline to mild sensory-neural hearing loss in both ears.  Bone conduction thresholds were equal to air conduction thresholds or were not elicited at maximum intensity levels.  Otoscopic examination was normal.  Speech discrimination scores obtained at 40dB SL in both ears utilizing the Maryland CNC recorded 50 word lists revealed speech understanding scores of 96% in the right ear and 96% in the left ear.

[The Veteran] served in the U.S. Army from 1985 -1988 and from 1989 -1994.  He served as a tank crew member and as a helicopter mechanic.  He was exposed to excessive noise levels from tank and helicopter engines.  He experiences chronic and constant subjective tinnitus which is commonly associated with hearing loss,  although tinnitus may he present when hearing threshold levels are normal, may develop at any time, and can be aggravated by noise exposure.  He has been denied service connection for hearing loss and tinnitus.

I reviewed [The Veteran's] military service records and found evidence of normal hearing threshold levels when he entered and exited the service.  While hearing threshold levels wore essentially normal when he exited the service, there is a significant threshold shift at 6k Hz in the left ear.

Based on my examination today and my interview with [the Veteran], I feel it is as likely as not that his hearing loss and subjective tinnitus was caused by or contributed to by noise exposure during military service.  My opinion is based on the fact that he was exposed to excessive noise levels while in the military and that he demonstrated significant hearing threshold shift at 6k Hz in the left ear while in the service.

In light of the be discussed evidence, the Board finds that the probative evidence of record is at least in equipoise as to whether the Veteran's right ear hearing loss and tinnitus were either incurred in or caused by the Veteran's active duty service.

As noted above, when the VA determines the evidence supports the claim or is in relative equipoise, the Veteran's claim must prevail.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.  Accordingly, service connection for right ear hearing loss and tinnitus is warranted.







ORDER

Entitlement to service connection for right ear hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


